 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDClarence CaldwellClark,an individual d/b/a ClarkTruck LineandHarry PageandHighway andLocal Motor Freight Employees,Local No. 667, af-filiatedwith International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers ofAmerica.Cases 26-CA-2621 and 26-CA-2645November27, 1967DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDZAGORIAOn July 26, 1967, Trial Examiner Ivar H. Peter-son issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.He also found that the Respondent had not en-gaged in certain other unfair labor practices allegedin the complaint and recommended that those al-legations be dismissed. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief, and the General Counselfiled cross-exceptions and a supporting brief. tPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thecross-exceptions, the briefs, and the entire recordin the case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner,only to the extent consistent herewith.We agree with the Trial Examiner, for thereasons stated in his decision, that the Respondentdid not violate Section 8(a)(5) by its institution ofwork rules.We do not agree, however, with the Trial Ex-aminer'sfurtherfindingthatRespondent'sdischarge of Page, Pickens, and Taylor for theviolation of the agreed-upon work rules violatedSection 8(a)(3) and (1).The Respondent is engaged in transportingfreight between Memphis, Tennessee, and points inthe State of Mississippi. It maintains a terminal atMemphis and warehouse at Pontotoc and Tupelo,Mississippi.On August 22, 1966, an election washeldamongtheninetruckdriversandwarehousemen of the Respondent, resulting in avote of five to four in favor of the Union. On Sep-tember 20, as found by the Trial Examiner, theparties held their first bargaining session and agreedto the institution of a set of work rules, proposed bythe Respondent, regarding the handling of freightand lost and damaged goods. The work rules werepostedonSeptember 26 at the employees'timeclocks and the Memphis dispatcher directedthe employees' attention to the rules. After a 6-daygrace period, Respondent began to issue letters ofviolation for breaches of the posted work rules.During the period of enforcement, Page, Pickens,and Taylor each committed three violations and,after having been given the prescribed warning let-ters, were discharged in accordance with the noticeprovisions.The Trial Examiner, in finding the charges to bediscriminatory, placed a great emphasis on the dis-proportionate number of violations attributed to thealleged supporters of the union; i.e., the five Mem-phis employees. The Memphis employees, who hadsigned union cards and had discussed among them-selves their interest in the union, received 11 viola-tion letters,while theMississippiemployeesreceived only 1 letter. We note, however, that theGeneral Counsel presented no evidence that duringthe period when the work rules were enforced, theEmployer was cognizant of work rule violations byMississippi employees but chose not to issue warn-ing letters to them. It is true that witnesses Lakesand Edwards testified that non-Memphis drivershad engaged in conduct prohibited by the workrules but had received no warning letters. However,as the Trial Examiner correctly pointed out, thesealleged violations took place either before the post-ing of the rules or after their enforcement wassuspended by the Respondent on the advice of itsattorney. Neither is there any dispute as to whetherthe employees who received warning letters did infact violate the work rules. Page, Pickens, andTaylor each committed three violations andreceived a letter for each violation. Lakes com-mitted two violations and received two letters. OneunidentifiedMississippi driver committed a viola-tion and received a letter. In short, the record is bar-ren of any showing of disparate treatment of thedrivers or discriminatory enforcement of the rules.All of those who received warning letters, includingthe three employees discharged, did in fact violatethe posted rules. There is no evidence that, duringthe period the rules were in effect, any employeeviolated them without receiving a warning letter.We therefore conclude that the General Counselfailed to meet the burden of showing that the ruleswere enforced in a discriminatory manner.In concluding that the discharges were violativeof Section 8(a)(3) and (1), the Trial Examiner also'Respondent moves to strikethe cross-exceptionsand supporting brieffiled by the General Counsel As they do not affectthe outcomeof thesecases, we shall deny Respondent's motion without passing on the ment ofRespondent's motion168 NLRB No. 57 CLARK TRUCK LINErelied on certain additional factors. He states, forexample, that no explanation for the necessity ofthe rules was given to the employees collectively orindividually.However, the record clearly reveals,and the Trial Examiner so found in his dismissal ofthe 8(a)(5) allegation, that an explanation of thenecessity for the rules was given to the employeesthrough their duly-elected representative at the bar-gaining sessionof September 20.Another factor deemed to be significant by theTrial Examiner was that Respondent, at the hear-ing, offered no work records but only vague andgeneral testimony to show an increased incidenceof mistakes by drivers which made the work rulesnecessary. However, the Union, at the first bargain-ing session,readily concurred with Respondent'sexplanation for the necessity of the rules. The TrialExaminer, himself, credited the testimony ofRespondent's witnesses that Chief Union Negotia-tor Augustine, upon reading the rules, commentedthat the employees ought to be able to work underthem and added that the Respondent would not"hear any complaint from us about the rules."Furthermore, the record discloses that at the hear-ing the General Counsel stipulated the reasonable-ness of the rules.Another factor relied upon by the Trial Examinerin emphasizing the discriminatory nature of thedischarges was that Respondent was aware that theMemphis driverswere union adherents, andthrough its Terminal Manager Tucker expressedhostility to their action in selecting the Union. TheTrial Examiner derived this conclusion from Page'scredited testimony that some 3 or 4 weeks after theelection Tucker asked Page "what was wrong withTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASE501IVAR H. PETERSON, Trial Examiner: On January 20,1967, the General Counsel of the National Labor Rela-tions Board,by theRegional Director for Region 26, is-sued a consolidated complaint against Clarence CaldwellClark,an individual,doing businessas Clark Truck Line,herein called the Respondent,based upon charges filedby Harry Page, an individual, and Highway and LocalMotor Freight Employees, Local No. 667, affiliated withInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein calledthe Union,alleging that the Respondent had engaged inunfair labor practices violative of Section 8(a)(1), (3), and(5) of the National Labor Relations Act, as amended,herein called the Act.' Briefly stated, the complaint al-leged that the Respondent unilaterally promulgated newwork rules on or about September 27, 1966, without con-sultation or bargaining with the Union,which had beenselected in a Board-conducted election the precedingmonth as the exclusive representative of the employees,and that it did so in retaliation against the employees forhaving chosen the Union to represent them; and thatthereafter the Respondent discharged three employeesfor violation of the new work rules and because they hadjoined and assisted the Union. Pursuant to notice,I heardthe case on March 14 and 15, 1967, in Memphis,Tennes-see, at which hearing all parties were represented and af-forded full opportunity to participate. Briefs filed by theGeneral Counsel and the Respondent have been carefullyconsidered.Upon the basis of the entire record in the case and frommy observation of the witnesses and their demeanor, Imake the following:FINDINGS OF FACTthe fellows up here [in Memphis]"because theyI.THE BUSINESS OF THE RESPONDENT"had to go and vote a union in without consultingwith the Company." We cannot agree, however,thathis single statement indicates a degree ofhostility to the Union sufficient to support the find-ing of discriminatory motivation in the discharges.Thus, we conclude that the General Counsel hasnot established by a preponderance of the evidencethat the work rules were either discriminatorilymotivatedordiscriminatorilyenforced.Ac-cordingly,we find that Respondent,by dischargingPage, Pickens, and Taylor, did not violate Section8(a)(3) and (1) of the Act, and therefore dismiss thecomplaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.The Respondent,operating under the tradename ClarkTruck Line, is a sole proprietorshipowned by ClarenceCaldwell Clark,and is engaged in transporting freightbetween Memphis,Tennessee,and points in the State ofMississippi. Itmaintains a terminal at Memphis andwarehouses at Pontotocand Tupelo,Mississippi. TheRespondent admits and I find that during the 12 monthspreceding issuance of the complaint it derived grossrevenues in excessof $50,000 from the interstate trans-portation of freight,and that it is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaningof Section2(5) of the Act.'The chargein Case 26-CA-2621 wasfiled by Page on December 5,1966,and amended on January20, 1967. Thecharge in Case26-CA-2645 was filed bythe Union on January9, 1967,and amended onJanuary 20, 1967. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. Promulgation of Work RulesOn August 22, 1966,2 a Board-conducted election washeld among the nine truckdrivers and warehousemen ofthe Respondent, resulting in a vote of five to four in favorof the Union, and the Union was certified as the exclusivebargaining representative of the unit on August 3Leslie Darden, then counsel for the Respondent, on Sep-tember 2 wrote to C. H. Augustine, president of theUnion,to arrange a negotiating meeting, suggesting theparties meet during the week of September 18, preferablySeptember 20 or 21. Augustine replied under date of Sep-tember 8, setting the meeting in Darden's New Albany,Mississippi, office for September 20 at 11 a.m.Prior to the September 20 bargaining meeting Dardenmet on September 2 with the Respondent Clark andBobby Tucker, the Respondent's terminal manager at Tu-pelo who also had supervisory authority over the Mem-phis terminal, to discuss the forthcoming negotiationswith the Union. During this preliminary meeting Tuckerstated that he wished to establish work rules to coun-teract an increasing amount of difficulty the Respondentwas having with short freight shipments and damagedgoods. Darden advised that any changes in work ruleswould have to be negotiated with the Union and askedTucker to check what rules were customary in the indus-try and to prepare proposed rules for presentation at thefirst negotiation session. Tucker prepared the followingnotice containing the proposed work rules and gave thedocument, on Respondent's stationery, to Darden onSeptember 20, shortly before the meeting with theUnion's representatives:NOTICE TO EMPLOYEESTUPELO - MEMPHIS - PONTOTOCSUBJECT: EMPLOYEE ERRORS & CARELESSNESS TOOMANY ERRORS CONCERNING FREIGHT HANDLINGHAVE OCCURED [SiC] IN THE LAST 30 DAY PERIOD.VIOLATIONS:1.NOT COUNTING FREIGHT- SHORTAGES.2.LEAVING FREIGHT AT POINT OF ORIGIN,(SHIPPER) AFTER SIGNING CLEAR BILL.3.LEAVING BILL, SHIPPING ORDER, AT SHIPPERSOFFICE.4.LEAVING FREIGHT & BILL AFTER SIGNING.5.SIGNING BILL PICKING UP WRONG SHIPMENTOF FREIGHT.6.REFUSING TO PICK UP WHAT DISPATCHERGIVES DRIVER, SUGGESTING ANOTHER TRUCK ORDRIVER.7.PICKING UP SHIPMENT IN BAD ORDER WITHNO NOTATION.8.NOT SIGNING SHIPPING ORDER, LEAVES NORECORD OF WHO MADE THE PICKUP.COMPANY ACTION TO BE TAKEN:A LETTER OF VIOLATION WILL BE PRESENTED ONANY OF THE ABOVE. THESE WILL BE NUMBEREDI2 3. ON RECIEVING [SiC VIOLATION LETTERNUMBER 3, EMPLOYEE WILL BE DISCHARGED.CLARK TRUCK LINEOWNER....Representing the Union at the September 20 meetingwere Augustine and George Moore, assistant businessrepresentative; the Respondent was represented by At-torney Darden, his law partner Lester Sumners, andClark and Tucker. The testimonial versions of this meet-ing as given by General Counsel's witnesses Augustineand Moore, on the one hand, and the Respondent's wit-nessesDarden and Sumners, on the other hand, are atconsiderable variance both with respect to the sequenceof events and particularly as to whether or not the partiesagreed that the work rules proposed by the Respondentwere to go into effect. It becomes necessary, therefore, toset out the conflicting versions in some detail.4According to Augustine and Moore, the parties met atapproximately 10 a.m. and for the ensuing 2 or 2-1/2hours, prior to lunch, discussed in some detail the provi-sions in the Union's current printed national masterfreight agreement, which Augustine had at the outsetpresented as the appropriate proposal for discussion.They further testified that shortly before the meeting wasrecessed for lunch Darden presented to them several con-tract clause proposals, including the proposed work rules.In connectionwith the latter, the testimony of Augustineis that Respondent's representatives remarked "that theywere having trouble with some of the people leavingfreightand not properly checking freight, and theywanted something in the contract to take care of the situa-tion." Both testified that no statement was made of an in-tent on the part of the Respondent to place the work rulespromptly into effect. During the afternoon session Au-gustine stated that he thought the Respondent's proposalswere inadequate and Darden stated that the Union'smaster agreement was inapplicable to the Respondent'soperation. At Darden's request, Augustine agreed to sub-mit a new proposal,which he mailed to Darden some timelater. The meeting adjourned, according to Augustine andMoore, with no agreement by either side on any of theproposalsof the other.Darden's account of the September 20 meeting, cor-roborated by Sumners and the contemporaneousnotes onthe conference kept by the latter, differs in materialrespects from that given by Augustine and Moore. Hetestified that the morning session convened at 11 o'clock5zUnless otherwise indicated, all dates refer to the year 1966.I find,as alleged in the complaint and admitted in the answer, that theappropriate unit within the meaning of Sec. 9(b) of the Act consists of "alltruckdrivers and warehousemen employed by the Respondent at hisMemphis, Tennessee,terminal, and points of operation at Pontotoc andTupelo, Mississippi,excluding office clerical employees,guards and su-pervisors as defined inthe Act,"and that the Union is the exclusiverepresentative of said unit within the meaning of Sec. 9(c)4Augustine and Moore, in that order, were the first witnesses called bytheGeneral Counsel. Thereupon, by agreement of all parties thetestimony of Darden and Simmers,on behalf of the Respondent, wastaken. They ceased to be counsel for the Respondent in this matter shortlyafter the September 20 meeting5 In fixing the time the meeting began,Darden referred to the Sep-tember 8 letter from Augustine in reply to Darden's letter of September2, in which Augustine stated that he would "arrange to be in New Albanyon Tuesday,September 20, 1966 at I I am for this meeting in your of-fice." CLARK TRUCKLINE503and lasted only about 30 minutes. After some preliminarydiscussion, the Union presented its proposal consisting ofthe printed booklet containing the Union's master na-tional freight agreement and southeastern area supple-ment;Augustine suggested that the supplement, whichbegan on page 53 of the booklet, was the portion he wouldlike to follow. Darden gave Augustine eight proposedcontract clauses, each on a separate sheet of paper.About 11:30 the parties adjourned until 2 p.m., in orderthat they might study the respective proposals.When the parties reconvened in the afternoon Darden,so he testified, stated that the Union's printed proposalwas "a rather elaborate contract" and that he wouldprefer to "start out from scratch" with a new contractrather than attempt to adapt the Union's proposal to theneeds of the Respondent. Augustine and Moore, how-ever, said they preferred to follow the printed booklet.Accordingly, the parties began an examination of theUnion's printed proposal, starting at page 55. When theyreached article 39, section 6, on page 59,6 Darden handedthe union representatives the proposed work rules setforth above, stating, as he testified, that the Respondentproposed to put them into effect "because of the problemthat we had which was the loss of freight and damage tofreight on the part of the freight handlers." Dardentestified thatAugustine read the rules and then com-mented, "Any son-of-a-bitch ought to be able to haulfreight or pick up freight under these rules."7 Dardenfurther testified that he told Augustine that in hisopinionthe Respondent's rules "were more liberal than were hisown rules which were contained in this booklet that hehad furnished me, which required only one noticewhereas we had provided for two notices; and that wewere now handing those to him and giving him the noticeand would put them into effect the following week afterthe six days had elapsed as provided in hisrules."8According to Darden, Augustine placed his copy of therules ina file folder and said, "You won't hear any com-plaint from us about them."Sumnerstestified to the sameeffect, and his notes on the meeting, to which he referred,indicate that the discussion of the work rules began at2:35 p.m. and that at 3 p.m. the parties began discussinggrievance procedure. Sumners' notes record the commentattributed by Darden and Sumners to Augustine, that"You won't hear any complaints from us" about the workrules.Although Sumners was uncertain as to the discus-sion concerning the time the rules would be posted, heand Darden were positive in testifying that they definitelyunderstood the rules and their being placed in effect hadbeen accepted by the Union. The parties thereafterturned to other matters and the meeting adjourned at 5o'clock.On September 26 the Respondent posted the rules attheMemphis and Tupelo terminals. No meeting wascalled to advise the employees about them, but Mary Pat-ton, the Memphis dispatcher, directed attention to therules.Following the September 20 meeting Darden and Sum-ners ceased to represent the Respondent in the negotia-tions.Under date of September 29, Darden wrote to Wil-liam Fortas, of the firm of Fortas & DeHart, which firmthereafter represented the Respondent, transmitting thecertification of the Union issued by the Board, the con-tract-clause proposalsmade by the Respondent at theSeptember 20 meeting, a second proposal received fromthe Union on September 29, and the notice containing thework rules. Regarding the notice, Darden's letter statesthat a copy thereof "was given C. H. Augustine on Sep-tember 20, 1966, with statement that we were puttingrules into effect. Augustine and Moore concurred in thisprocedure."On October 17 the parties met for their second negotia-tion session. Moore alone represented the Union and theRespondent was represented by Clark, Tucker, and At-torney DeHart, his first meeting after becoming counselfor the Respondent. In the meantime, the Respondenthad issued five "letters of violation" of the work rules.9On October 17 two more letters were issued, the first toemployee Joseph Lakes and the third to employeePickens, which also notified him that he was discharged.Moore testified that before the bargaining session startedDeHart "informed me that employee John Pickens wasreceiving a third warning notice for leaving freight."Moore could not recall whether DeHart stated Pickenswas being discharged. Tucker, on the other hand, testifiedthat at the October 17 meeting the parties discussed theimpending discharge of Pickens, "that he had had threeviolations and would be discharged." Tucker furthertestified that "Mr. Moore made a comment something tothe order that if the violations were in order, and we weresure he had violated what we were talking about, that wewould hear nothing from him."Moore testified that he first learned of the posting andenforcement of the work rules at the negotiating meetingon November 10, at which he was the sole representativeof the Union.10 Taylor had been given his third "letter ofviolation" and was discharged on November _7. Accord-ing to Moore, at the November 10 meeting the partiesdiscussed the discharges of Pickens and Taylor and theimpending discharge of Page,J" DeHart taking the posi-tion that Augustine had agreed to the work rules goinginto effect at the September 20 meeting, while Moore as-serted that there had been no agreement on the rules.Moore requested that the Union be furnished with copiesof the warning letters, and he received these onNovember 18. At a further meeting on November 21Moore informed the Respondent's representatives that itwould be practically impossible to consummate a collec-tive-bargaining agreement unless the three dischargedemployees were reinstated. Thereafter the Respondent,upon advice of counsel, discontinued issuing "letters ofviolation" and in effect suspended enforcing the workrules pending disposition of the present unfair labor prac-tice charges.6 This provision reads as follows:The employer is permitted to make and enforce any reasonable Com-pany rules which do not conflict with the provisions of this Agree-ment; all such rules to be posted for a period of six (6) days beforebecoming effective and Union to be furnished a copy of such rules.'On cross-examination,Augustine denied that he made this or anysimilar comment with reference to the Respondent's proposed rules.8In characterizing the Respondent's rules as more liberal than theUnion's Darden had reference to article 43 of the Union's printed booklet,which required "at least one warning notice...in writing" before discipli-nary action could be taken in regard to matters other than certain specifiedconduct as to which no warning notice was required.9These fivewarning notices were issuedOctober 10. HarryPage hadbeen given two; John Pickens, two; and Sug Taylor, one.10Augustine had met with Respondent's representatives on October 31and Moore had been the Union's only representative at a meeting onNovember 7. Both testified that on neither of these occasions were theRespondent's work rules discussed." Page was discharged on November 11 for a third violation of thework rules that had occurred several days earlier. 504DECISIONSOF NATIONALLABOR RELATIONS BOARDB.The DischargesThe notice posted on September 26 set forth eightviolations of basic work duties in connection with han-dling freight and provided that "a letter of violation willbe presented on any" of the violations, and stated thatupon receiving the third letter of violation the employee"will be discharged." Although the listed "violations"established no new duties in regard to the handling offreight and employees in the past had been told thatproper performance of their job entailed avoiding makingthe mistakes now listed as "violations," it is clear thatprior to the notice there existed no rule or practice of noti-fying employees in writing of improper work performanceand no rule that a third violation would result indischarge.John Pickens, who was given notice of a third violationand discharged on October 17, had been in the Respond-ent's employ as a truckdriver at the Memphis terminalsince April 1965. On October 10 he had been given thefirst two notices of violation of rules. The first of thesestated that on October 4 he had picked up a shipment ofdrugs and failed to note on the shipping order that it wastwo cartons short. Although Pickens disputed this whentestifying, Tucker supported the charge contained in theletter with documents he had before him while testifying.I accept Tucker's testimony that Pickens had made theerror attributed to him. The second letter related to an in-cident on October 7, when Pickens failed to sign theshipping order on a particular shipment. Pickens admittedhe had not signed the document. The final letter, whichPickens admitted was correct, stated that on October 14he signed for four pieces of freight but picked up onlythree, and that 3 days later the missing piece was found atthe shipper's dock.Pickens testified that before the rules were posted hehad on occasion made errors similar to those charged tohim as violations but had never been threatened withdischarge therefor. On one occasion, Clark, the owner,complimented him on his work, stating that he thoughtPickens was a good pickup and delivery man.Sug Taylor went to work as a truckdriver at Respond-ent'sMemphis terminal in July 1965. His first "letter ofviolation" was issued October 10, 1966, and recited thaton October 7 he picked up three shipments and in eachinstance failed to sign the shipping order. Taylor testifiedthat this incident "possibly" could have happened, andstated that before the rules were posted he "never didsign my turn in copies" and had not been reprimanded forfailing to do so. The second letter, dated October 26,charged him with leaving 1 piece of an 11-item shipmenton the shipper's dock. Taylor admitted so doing. The finalletter, issued November 7, stated that on November 2 hepicked up a shipment consisting of 12 cartons, whichchecked out 1 carton short. Taylor recalled picking up 12cartons and being 1 short; he testified that possibly 1 car-ton was lost because the truck he was driving had no tail-gate.When Taylor received his second letter Tuckerurged him not to make any more mistakes as he would bedischarged if he received a third letter.Harry Page was hired as a truckdriver at the Memphisterminal on March 7, 1966, and was discharged onNovember 11 when he received his third violation letter.According to Page, about 3 or 4 weeks after the Unionhad won the election Tucker engaged him in conversa-tion, asking "what was wrong with the fellows up here."Page asked what Tucker meant, and Tucker replied,"You had to go and vote a union in without consultingwith the Company." Page explained that the hours werebad and wages were low and that he personally had notbeen allowed by the dispatcher to leave at 6 o'clock dur-ing a week in order to attend church services. Tucker ad-mitted having a conversation with Page in which the lattercomplained about not being permitted to leave early to at-tend church services, but denied asking Page what waswrong with the Memphis employees or making anyreference to the Union. I credit Page, who impressed meas a credible witness and whose version of the conversa-tion seemed more plausible than Tucker's.The first two letters of violation relating to Page wereissued October 10. One asserted that on October 7 hefailed to sign a shipping order pertaining to a particularshipment. The other stated that on October 6 he pickedup a shipment which checked out one carton short. Theevidence indicates that Page did commit these errors. Thefinal violation letter of November 11 charged Page withfailing to turn in a shipping order on a shipment he pickedup November 3. Page acknowledged that he apparentlyhad lost the shipping order and that he had gone back tothe shipper some days later and obtained a photocopy.Before enforcement of the work rules was suspendedfollowing the discharge of Page, Joseph Lakes, theremaining truckdriver at the Memphis terminal who hadbeen one of the five unit employees at that terminal whenthe rules were placed in effect, had received two letters ofviolation, one on October 17 and the other on November7.Lakes admitted that he had made both mistakes. ThefifthMemphis unit employee, Arthur Lee Edwards,worked as a warehouse checker and not as a truckdriverduring the period here relevant, and apparently becauseof the nature of his job no letter of violation was issued tohim. Lakes and Edwards were still employed at the timeof the hearing.According to the testimony of Lakes and Edwards, thefour truckdrivers who were based in Tupelo and Pontotocand hauled freight between those points and Memphis,also violated the work rules but received no warning let-ters.However, in fixing the time when these allegedbreaches of the rules occurred, Edwards placed them astaking place either before the rules were posted or aftertheir enforcement was suspended. Terminal ManagerTucker testified that one of the Mississippi drivers wasgiven a letter of violation. Explaining why the higher in-cidence of violation occurred among the Memphisdrivers, Tucker testified that part of the freight originatinginMississippi was loaded by the shippers, and that therewere more small shipments and pickups made in Mem-phis, involving a larger number of freight bills, destinedfor Mississippi points, than vice versa.Tucker testified that in the period before the rules wereposted there had been a gradual increase in the number oferrors made by employees, which he attributed to care-lessness; however, he could give no more specific esti-mate or description of the magnitude of the problem thanto say that "it was just an overall problem that was gettingworse."Although he had, prior to posting the rules,talked to individual employees "on a lot of occasions"about mistakes they made, he did not call them togetherto explain the rules or why they had become necessary.C.ConcludingFindingsOn the question whether the Respondent unilaterallypromulgated the work rules and thereby violated Section CLARK TRUCK LINE5058(a)(5) of theAct, Iam persuaded that upon analysis thepreponderance of the credible evidence establishes thatthe rules were placed in effect with the consent of theUnion. In reaching this conclusion I have relied primarilyupon the testimony of Darden and Sumners, inpreference to that of Augustine and Moore,regardingwhat happened at the negotiating meeting of September20, because their version impressed me as more con-sistent with the probabilities and the objective facts.Considering that Augustine in his letter of September8 to Darden had fixed the time of the September 20 meet-ing at 11 o'clock, I accept Darden's testimony that themeeting began at approximately that hour rather thanabout 10 o'clock as Augustine and Moore testified. Sinceboth parties had written contract proposals,the morelikely procedure would be, as Darden testified,that thesewere exchanged early in the meeting rather than that thefirst 2 or so hours prior to lunch would be spent indiscussing the Union's proposals,as the union represent-atives testimony would have it, with the Respondentsubmitting its proposals just before adjournment forlunch. I find that the morning session lasted only about 30minutes, that the parties exchanged proposals,and thenadjourned until 2 o'clock in order that each side mighthave time to study the proposals submitted by the other.I further find that early in the afternoon session, as thepartieswere considering the provision in the Union'sproposal(article 39,section 6) permitting the employer"to make and enforce any reasonable Company rules,"Darden gave a copy of the Respondent's proposed workrules to the Union's representatives and stated that theRespondent proposed to place them in effect the follow-ing week after being posted for a period of 6 days in con-formity with the requirements in the Union's printedproposal.Upon analysis, I find the evidence establishes that Au-gustine raised no objection to the rules and concurred inDarden's announced intention of placing them in effectpromptly. In view of the fact that the rules were in theform of a notice to employees and prescribed the penal-ties for violation, rather than in the form of a contractclause,itdoes not seem likely that in presenting themDarden would state, as Augustine testified,that theRespondent"wanted something in the contract" to dealwith the situation to which the rules were addressed.Rather it seems more plausible that Darden, as hetestified,stated that the Respondent proposed to put therules into effect the following week. I credit the testimonyof Darden and Sumners that Augustine,upon reading therules, commentedin substance that employees ought tobe able to work under them and added that the Respond-ent would not"hear any complaint from us about" therules. Further supportive of the view that the rules wereagreed to by the Union is Darden's letter of September29 to Fortas,transmitting the relevant documents in con-nection with the negotiations had up to that time,in whichDarden stated that on September 20 the rules were givento Augustine"with statement that we were putting rulesinto effect"and that"Augustine and Moore concurred inthis procedure."Moreover,at theOctober 17 meetingthe fact that employee Pickens was that day receiving histhirdwarning notice was discussed.IcreditTucker'stestimonythatMoore was then informed that Pickenswas being discharged and that Moore remarked that ifPickens had committed the violations no objection wouldbe made by the Union.Iconclude that at the September 20 meeting theRespondent did inform the Union of its desire and inten-tion to place the work rules into effect the following week.I further find that the Union's representatives agreed tothis proposal. Accordingly, it will be recommended thatthe allegation that Respondent changed employees' "ex-isting terms and conditions of employment ... withoutnotification, consultation or bargaining with the Union byunilaterally promulgating new rules and regulations af-fecting the conditions of employment of its employees,"thereby violating Section 8(a)(5) of the Act, be dismissed.The fact that the Respondent discussed the work ruleswith the Union and obtained the Union's consent to theiradoption does not, however, establish that the Respond-ent'smotive in promulgating and enforcing the rules,resulting in the discharge of three out of nine unit em-ployees in a few weeks, was wholly nondiscriminatory. Iam persuaded that the Respondent's purpose, in substan-tial part, was to retaliate against its Memphis employeesfor designating the Union as their bargaining representa-tive. The following considerations lead me to this conclu-sion.There can be little doubt that the Respondent, at leastafter the Union was selected as bargaining representativeby a vote of five to four out of a unit of nine employees,was aware that the five Memphis-based employees wereunion supporters. They signed union cards and discussedamong themselves their interest in bringing in the Union.There is no evidence that any of the four drivers basedout of Memphis had indicated any support for the Union;indeed one of them, Shirley McGlaun, who had been withtheRespondent some 30 years, told Page that "if I[Page] didn't have anything to do with the Union, I hada job." Some 3 or 4 weeks after the Union won the elec-tion Tucker, the Tupelo manager, asked Page "what waswrong with the fellows up here," referring to the Mem-phis employees, because they "had to go and vote a unionin without consulting with the Company." According tothe undenied and credited testimony of Arthur Edwards,who was the warehouse checker and the only Memphisemployee not to receive a warning letter (probablybecause his job was in the warehouse and the work rulespertained primarily to operations of pickup and deliverydrivers), Clark, the owner of the business, at a time Ed-wards fixed as about 2 months before the hearing, askedEdwards if he did not "have better knowledge than to foolwith people like" Page and James Hall, a union represent-ative; and that Clark added that if Edwards and JosephLakes continued to "fool around with Harry [Page] andJames Hall, pretty soon you won't have no jobs," becauseClark might go out of business.12The testimony of Tucker regarding the necessity for in-stituting thework rules impressed me as vague andgeneralized. According to him, during the 30-day periodpreceding the posting of the rules there had been amarked increase in employee mistakes in connection withhandling of freight. However, he was unable to be specificand produced no documentation to substantiate his con-clusionary statement. It is clear, however, that theRespondent maintained documents which would reveal11Edwards further related that Clark attributed to Page talk "aboutputting sugar in the trucks and blocking up the road trucks and stuff likethat," to which Edwards replied that he had heard no such talk. 506DECISIONSOF NATIONALLABOR RELATIONS BOARDerrors of the sort covered by the rules, since Tucker inseveral instances referred to such records in establishingthat some of the employee errors for which violation let-ters had been issued had in fact occurred. Although theproblem had existed for some time and Tucker claimed tohave spoken in the past "on a lot of occasions" to in-dividual drivers about their mistakes, when the rules wereposted employees were not called together or spoken toindividually with a view to instructing them in the properperformance of their duties or impressing upon them thata continuation of errors would result in discharge whenthe third violation occurred.In view of the laxity in operations that had beentolerated in the past and the evident frequency of em-ployee errors of the character covered by the rules, a pre-dictable result of merely posting and rigidly enforcingthem would be that in short order employees would havereceived enough letters of violation to require theirdischarge,without achieving the stated objective ofreducing employee mistakes. This is precisely what hap-pened. Although Tucker testified that the rules were notenforced for the first 6 days after being posted, ostensiblyin order that employees might become "familiar withthese rules and understand what we were doing," no suchexplanation was given the employees nor did the rules asposted state when they became effective. On October 10,five letters of violation were issued, covering mistakescommitted by three drivers between October 4 and 7, in-clusive. Thus within less than a week after the rules wereput in effect two of the four Memphis drivers, Page andPickens, had two violations each, and a third (Taylor) hadone.A week later, on October 17, Pickens wasdischarged upon receiving his third letter, and Lakes wasgiven his first letter. On October 26, Taylor received hissecond letter; on November 7, a third letter was givenTaylor and he was discharged, while Lakes received hissecond letter. Thus in the first month the rules were in ef-fect, two out of the four Memphis drivers had been ter-minated and each of the remaining two was one violationaway from termination. Page was discharged 4 days later,leaving Lakes one step away from the same fate. Whilethis rapid erosion of the Memphis staff was taking place,the most that appears with respect to the same number ofdrivers based in Mississippi is that one of them receiveda violation letter.13 That the four Memphis drivers wouldreceive 1 I violation letters in the same period that only Iletter was being given to the four Mississippi drivers is acircumstance which I believe is not due to chance or ex-plained by the fact that the Memphis drivers picked upand delivered more items of freight. I infer that the dis-proportion finds its explanation in substantial part in thefact that the five Memphis employees were supporters ofthe Union and known to be such by Clark and Tucker,whereas the Mississippi drivers had not been instrumen-tal in bringing in the Union as the employees' representa-tive.Considering that the work rules were instituted withina short time after the Union was certified; no explanationof the necessity for them was given to employees collec-tively or individually; the alleged increased incidence ofmistakes during the 30-day period prior to their postingwas not supported by available work records but only byvague and general testimony; a disproportionate numberof violations were attributed to supporters of the Union,and the Respondent was aware that the Memphis driverswere union adherents and through Tucker had expressedhostility to their action in selecting the Union, I am per-suaded that a significant factor motivating the promulga-tion and enforcement of the work rules was a purpose toretaliate against the Memphis employees for choosing theUnion to represent them. Accordingly, I find that bydischarging Pickens, Taylor, and Page, the Respondentunlawfully discriminated against them and thereby vio-lated Section 8(a)(3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent found to constituteunfair labor practices as set forth in section III, above,occurring in connection with the Respondent's operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in un-fair labor practices violative of Section 8(a)(3) and (1) ofthe Act, I shall recommend that the Respondent ceaseand desist therefrom and take appropriate affirmative ac-tion in order to effectuate the policies of the Act.Since I have found that the Respondent discriminatori-ly discharged John Pickens, Sug Taylor, and Harry Page,I shall recommend that the Respondent offer them im-mediate and full reinstatement to their former or substan-tiallyequivalent positions, without prejudice to theirseniority or other rights and privileges, and make themwhole for any loss of earnings they may have sufferedfrom the date of the discriminatory discharge to the dateof the Respondent's offer of reinstatement. The backpayshall be computed in accordance with the formula ap-proved inF.W. Woolworth Company,90 NLRB 289,with interest at the rate of 6 percent per annum, as pro-vided inIsis Plumbing & Heating Co.,138 NLRB 716.Ishall also recommend that the Respondent preserveand, upon request, make available to the Board, payrolland other records necessary to facilitate the computationof backpay due.As the unfair labor practices committed bythe Respond-ent are of a character striking at the root of employeerights safeguarded by the Act, I shall recommend that theRespondent cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of theAct.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Clarence Caldwell Cliark, d/b/a Clark Truck Line,is engaged in commercewithinthe meaningof Section2(6) and (7) of the Act.11Tucker'stestimony to this effect is unsupportedby a copy of theletter andhe did not identifythe driver or state when the letter was issued. CLARK TRUCK LINE5072.Highway and Local Motor Freight Employees,Local No. 667, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpersof America, is a labor organization within the meaning ofSection 2(5) of the Act.3.The Respondent violated Section 8(a)(3) and (1) ofthe Act by discharging John Pickens, Sug Taylor, andHarry Page, on October 17 and November 7 and 11,1966, respectively.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5. In other respects alleged in the complaint, theRespondent has not engaged in unfair labor practices.[Recommended Order omitted from publication.]